which prevented plaintiff from shopping at defendant,s store after plaintiff questioned

defendanfs evenhandedness in applying the backpack polic;y. Defendant,s ejection of plaintiff

from the store distinguishes this case from others in which courts have held that security

measures did not deprive plaintiffs of the right to make contracts. See Morri:,· v. Office Max, Inc.�

89 F.3d 411,414 (7th Cir. 1996) (holding that police surveillance of black customers at storc�s

request did not interfere with plaintiffs' rights to make and enforce contracts because plaintiffs

only showed a general interest in the merchandise and "were denied neither admittance nor

service, nor . . . asked to )eave the store.,,)_

        In sum, plaintiff has plausibly alleged interference with his right to make a contract based

on his race because defendanfs employees banned plaintiff from the store shortly after plaintiff

que�tioned the storc,s disparate treatment of customers.

                                                   V.

        For the reasons stated above, plaintiff's§ 1981 claim is not time-barred, and plaintiff has

plausibly alleged that defendant interfered with plaintiff's right to make and enforce contracts.

Accordingly., defendant's motion to dismiss must be denied with respect to plaintiff's § 1981

claim, and plaintiffs § 1981 claim goes forward.

        An appropriate Order will issue separately.

        The Clerk is directed to send a copy of this Memorandum Opinion to all eounsel of

record and the plaintiff,. who is procccdingpro se in this matter.


Alexandria, Virginia
March 3, 2020

                                                              T. S. F.llis, Ill
                                                              Uniltd Slale� Dist



                                                   17
